LECHE, J.,
dissenting. The facts in this er-ce are not much in dispute. Defendant’s visitors had parked their car on the left side of the road, where they had a right to park, but negligently left the headlights *496of their automobile brilliantly shining, so that a chaufieur approaching from the opposite direction was bound to presume that the car was moving and that under the undisputed rule of the road he had to ■pass to the right of such headlights.
It is impossible at night, in the face of two shining headlights to know at what speed the incoming car is moving, but the presumption is irresistible that it is moving, otherwise why the use of the headlights. If he had passed to the left, the chauffeur would be negligent and liable for damages in case of a collision and it was his clear duty to drive to the right. Counsel in arguing the case, assumed that the chauffeur of defendant could see that the visitors’ car was stopped. That statement, in my opinion, is not supported by the evidence and is contrary to the logic of the situation. Of course, if defendant’s chauffeur had known that the visitors’ car was stopped it would have been his duty to also stop or pass to the left, but such is not the case. He only realized that defendant’s car was stopped when he got to it, too late to avail himself of the last clear chance.
The negligence which brought on the collision was that of plaintiff’s visitors (whom she should have sued) and not the negligence of defendant’s chauffeur.
The concurring opinion virtually concedes that parking an automobile at night on the left side of the road, with its headlights at full brightness and focused on the road ahead, is a snare by which the most prudent driver of an incoming automobile may be entrapped, and it follows that such act constitutes negligence. But I do not believe that defendant’s chauffeur was able to realize the true situation until it was too late to avail himself of the last clear chance. I therefore respectfully dissent.